DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Examiner acknowledges that the current application is a 371 of PCT/JP2017/029251 (Filed 08/14/2017), which claims priority to the Japanese application JP2016-159342 (Filed 08/15/2016).  Examiner has established a priority date of 08/15/2016 for this application. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claims 1, 2, 4, 6, 8, 12-14, 18 and 19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description This is a written description rejection.
A description adequate to satisfy 35 U.S.C. § 112, first paragraph, must “clearly allow persons of ordinary skill in the art to recognize that [the inventor] invented what is claimed.” Ariad Pharms., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1351 (Fed. Cir. 2010) (en banc) (citation omitted, alteration in original). “[T]he test for sufficiency is whether the disclosure of the application relied upon reasonably conveys to those skilled in the art that the inventor had possession of the claimed subject matter as of the filing date.” Id. “An adequate written description of a claimed genus requires more than a generic statement of an invention’s boundaries.” Id. at 149-150. “Sufficient description of a genus instead requires the disclosure of either a representative number of species falling within the scope of the genus or structural features common to the members of the genus so that one of skill in the art can ‘visualize or recognize’ the members of the genus.” Id. at 1350.  The Federal Circuit has identified a number of factors to be considered in evaluating the adequacy of disclosures supporting generic claims, including “the existing knowledge in the particular field, the extent and content of the prior art, the maturity of the science or technology, [and] the predictability of the aspect at issue.” Id. at 1351.  The Federal Circuit has also rejected the notion that a disclosure can provide written description support for a claimed antibody simply by describing the target to which the antibody binds.  Amgen Inc., v. Sanofi, LLC, 872 F.3d. 1367, 1378 

Scope of the claimed genus
Claims 1, 2, 4, 6, 8, 14 and 19 recite the limitation of an antibody that competes with 4 defined antibodies for binding to TMEM132A.  The 4 defined antibodies are all clearly defined antibodies whose structure and function are spelled out.  The 4 defined antibodies all bind TMEM132A and they all have their VL and VH sequences (including all six CDRs) disclosed.  The competitive antibodies, however, they only have the antigen defined.  Anything related to the sequence or structure has not been included. 
Claims 1, 14 and 19 recite a limitation involving the modification of the 4 defined antibodies.  This modification is described as “an insertion, substitution, deletion or addition of one to several amino acids in any one of the amino acid sequences of the [4 defined antibodies] and the CDRs thereof”.  Thus the claims are directed to antibodies comprising any prophetic amino acid modifications in any region of the antibodies including the CDR sequences.  
State of the Relevant Art
As was well-known in the antibody art, antibodies as a class share an overall structure generally comprising two heavy chain polypeptides that each comprises a heavy chain variable region (VH) and a heavy chain constant region made up of several domain (CH1, hinge, CH2, CH3, and for some antibodies, a CH4).  Each of the heavy chains pairs with a light chain polypeptide that comprises a light chain variable region (VL) and a constant region.  But while this overall structure is shared amongst 
At the time of filing, it was well established in the art that the formation of an intact antigen-binding site in an antibody usually required the association of the complete heavy and light chain variable regions of a given antibody, each of which consists of three “complementarity determining regions” (“CDRs”) which provide the majority of the contact residues for the binding of the antibody to its target epitope.  E.g., Almagro & Fransson, Frontiers in Bioscience 2008; 13:1619-33 (IDS) (see Section 3 “Antibody Structure and the Antigen Binding Site” and Figure 1).  Chimeric antibodies comprise the heavy and light chain variable regions of a rodent antibody linked to human constant regions and preserve the entirety of the VH and VL of the parent antibody.  Id. at 1619-20.  Humanized antibodies comprise only the CDRs, or in some cases an abbreviated subset of residues within the CDRs, of a parental rodent antibody in the context of human framework sequences.  Id. at Section 4.  All of the CDRs of the heavy and light chain, in their proper order of CDR1, then 2, then 3, and in the context of framework sequences which maintain their required conformation are generally required to produce a humanized antibody in which the heavy and light chains associate to form an antigen-binding region that binds the same antigen as the parental rodent antibody.  Id. at Section 4.  Almagro provides a detailed discussion regarding various 
But absent the conserved structure provided by all six CDRs of a parental antibody in the context of appropriate VH and VL framework sequences, the skilled artisan generally would not be able to visualize or otherwise predict, a priori, what an antibody with a particular set of functional properties would look like structurally.  As noted, method of making antibodies from any of a variety of species, including humans, to an antigen of interest were well known in the art.  Nevertheless, antibody binding to the same antigen, or even the same epitope on that antigen, can be accomplished with an impressively wide variety of antibody structures, even when the antibodies are limited to those from a particular source.  The skilled artisan therefore understood that antibodies from a variety of different sources may bind the same antigen and even mediate the same functional effects, but differ widely in the details of the structure of their antigen-binding sites, particularly in the amino acid sequence and length of VH-CDR3.
In addition, at the time the invention was made, anti-TMEM132A antibodies were available commercially and were conventional antibodies, which contain 6 CDR sequences.

    PNG
    media_image1.png
    163
    678
    media_image1.png
    Greyscale


Overall, at the time of filing, the level of skill for preparing antibodies and then selecting those antibodies with desired functional properties was high.  However, even if a selection procedure was, at the time of the invention, sufficient to enable the skilled artisan to identify antibodies with the recited functional properties, the written description provision of 35 U.S.C § 112 is severable from its enablement provision.  Ariad Pharm., Inc. v. Eli Lilly & Co., 598 F.3d 1336 (Fed. Cir. 2010); see also Centocor Ortho Biotech Inc. v. Abbott Labs., 97 USPQ2d 1870, 1876 (Fed. Cir. 2011) (“The fact that a fully-human antibody could be made does not suffice to show that the inventors of the '775 patent possessed such an antibody.”). 

Summary of Species disclosed in the original specification 
The Specification does not disclose antibodies which bind competitively with any one of the 4 defined antibodies.  Moreover, it does not disclose any antibody comprising of an insertion, substitution, deletion or addition of one to several amino acids in any one of the amino acid sequences of the 4 defined antibodies.  The Specification does speculate as to how either type of species could be made but does not disclose any specific species.  

Furthermore, the instant specification does not show that the anti-TMEM132A antibodies, nor variations in the CDR sequence of these antibodies, or antibodies that compete with the 4 recited anti-TEME132A antibodies will induce a therapeutic effect when administered as required by instant claims 18 and 19. 

Are the disclosed species representative of the claimed genus?
MPEP § 2163 states that a “representative number of species” means that the species that are adequately described are representative of the entire genus.  Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus. 
The genera as claimed in the instant application are two: 1) any antibody that competes with the 4 defined antibodies for binding to TMEM132A and 2) any variant of the 4 defined antibodies which varies by having an insertion, substitution, deletion or addition of one or several amino acids in the CDRs thereof.  The application makes no disclosure of representative species of said genera.    

Identifying characteristics and structure/function correlation
In the absence of a representative number of species, the written description requirement for a claimed genus may be satisfied by disclosure of relevant, identifying 
As noted above, the art generally accepted that the combination of the 6 CDRs within the VH and VL pair of an antibody was the minimum structure essential for binding specificity.  Neither the competitive antibodies nor the modifications of the 4 defined antibodies possess acceptable written description with respect to these essential structural elements.  
For all of the reasons presented above, one of skill in the art would not know which of the countless other antibodies encompassed by the independent claim that met the highly general structural requirements of the claim would also be able to specifically bind TMEM132A or to “compete with” a reference antibody that specifically bound TMEM132A.  And none of the rejected dependent claims provide sufficient additional structure or a structure/function correlation to provide an adequate written description of the genera claimed.  
Moreover, given the plurality of potential changes to the CDR region (addition, substitution, insertion, etc…), one of skill in the art would not be able to know which specific change or group thereof was meant by this language.  Each change could result in antibodies which possess potentially significant binding properties (Edwards, Cheung).  
Given the lack of shared structural properties that provide the claimed binding activity, the limited number of species described, and the fact that the species that were 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 12 and 13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Larranaga (EP 2169078 A1).

Regarding Claims 12 and 13, Larranaga teaches a method wherein one of several target expression markers are quantified for the purposes of detecting colorectal cancer TMEM132A is one of the listed target expression markers [Larranaga, 0008, 0030].  Furthermore, Larranaga teaches a method wherein antibodies or antibody fragments are used to measure the proteins associated with the expression marker [Larranaga, 0032].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 


Claims 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Larranaga (EP 2169078 A1) in view of Kim (Biomol Ther (Seoul) 2015; 23(6): 493-509 ).

Regarding Claim 18, Larranaga teaches TMEM132A as a marker for cancer (Larranga, 0015).  In addition, Larranaga also teaches antibodies that bind to TMEM132A (Larranga, 0090; Table 4).  
Larranaga does not, however, teach methods of treating cancer comprising administering an effective amount of an antibody that binds TMEM132A to a subject. 
Kim teaches methods for generating and optimizing generic antibody drug conjugates (ADCs).  These ADCs use the specificity of an antibody to deliver a therapeutic agent to the area expressing the antigen of interest.
One of ordinary skill at the time of filing would be motivated to modify the anti-TMEM132A antibody of Larranaga by attaching it to a drug as taught in Kim to generate an anti-TMEM132A drug conjugate that can be use in a method of treating cancer comprised of administering an anti-TMEM132A ADC.  Such an ADC could be assumed to treat cancers expressing TMEM132A with a reasonable degree of success because Kim teaches that two aspects of the target are important for optimization of ADC’s—high target expression levels in tumor cells and internalization of the target.  Larranaga taught that TMEM132A is expressed higher in tumor cells.  I One of ordinary skill in the art at the time the invention was filed would have had a reasonable expectation of 
Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made, absent unexpected results.    

Claim Objections
Claims 3, 5, 7 and 9 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  Claims 3, 5, 7 and 9 are directed to antibodies comprising 6 unique CDR sequences that are free of prior art.  A search was performed and the highest % homology with the claimed CDR sequences in the prior art was determined.  The table below shows the closest prior art with the highest homology with the instant claimed VL CDR sequences and instant VH CDR sequences.   


    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

Since none of these antibodies in the prior art bind TMEM132A and comprise the same instant claimed VH and VL CDR sequences, the claimed antibodies are free from prior art.

Conclusion
No claims are allowed

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN L VAN DRUFF whose telephone number is (571)272-2085.  The examiner can normally be reached on 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julie Wu can be reached on (571)272-5205.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/JOHN L VAN DRUFF/Examiner, Art Unit 1643                                                                                                                                                                                                        

/JULIE WU/Supervisory Patent Examiner, Art Unit 1643